                    THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

Plaintiff,                                    NO. 20-cr-0033 (RAM)

             v.

MUIS LIDINILAH,

Defendant.


                                   OPINION & ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

      This    matter     comes    before     the    Court   on      Defendant    Muis

Lidinilah’s Motion to Dismiss for Lack of Jurisdiction. (Docket

No. 18). Having considered the Motion to Dismiss and the United

States’      response    in    opposition      thereto,       the     Court    DENIES

Defendant’s Motion to Dismiss. Motions to dismiss in criminal cases

are not intended to test the sufficiency of the Government’s

evidence and the Government may be able to establish at trial that

this case fits the grant of jurisdiction in 18 U.S.C. § 7(1).

                                  I.   BACKGROUND

      This case arises from an alleged sexual assault aboard the

M/V Carnival Fascination (“the Vessel”). Reportedly, the Vessel is

a   Commonwealth    of    Bahamas-flagged          cruise   ship      registered   to

Carnival Corporation. (Docket No. 1-1 ¶ 15).

      According    to    the     affidavit    in    support      of   the     criminal

complaint in this case, the alleged sexual assault took place on
Criminal No. 20-33 (RAM)                                                                 2


December       26,    2019   when      Mr.    Lidinilah     (“Defendant”       or    “Mr.

Lidinilah”) escorted another crew-member to her stateroom. Id. ¶¶

5-9.    Both    Defendant        and    the    alleged    victim     are     Indonesian

nationals. Id. ¶¶ 4-5. According to the affidavit, the alleged

attack took place in “international waters,” approximately twenty-

three (23) nautical miles west of Dominica. Id. ¶ 14.

       Also    according        to    the    affidavit,     Carnival       Cruise    Line

reported the incident to the FBI and Defendant was detained when

the Vessel called on San Juan, Puerto Rico. Id. ¶ 12-13. On January

23, 2020, a Grand Jury indicted Mr. Lidinilah and charged him with

violations of 18 U.S.C. § 2241(a) (1) (aggravated sexual abuse)

and 18 U.S.C. § 2244(a) (1) (abusive sexual contact). (Docket No.

14).

       The     Government       contends      the   Court    has     subject        matter

jurisdiction under 18 U.S.C. § 7(1), which extends jurisdiction to

vessels owned in whole or in part by citizens of the United States.

(Docket No. 21 at 3-4). The Government also invokes case law from

the    Middle        District    of    Florida      in   which     another     Carnival

Corporation-owned cruise ship was involved. The Middle District of

Florida ruled it had jurisdiction under 18 U.S.C. § 7(1). It

reasoned that the cruise ship was owned in part by United States

Citizens because Carnival Corporation’s shares are publicly traded

in the United States. Id. at 4. The Government also contends that
Criminal No. 20-33 (RAM)                                                          3


the exercise of personal jurisdiction over Defendant in this case

comports with international law. Id.

      In the Motion to Dismiss, Defendant argues that Congress lacks

authority to extend § 2241 and § 2244(a)(1) to reach conduct

between two Indonesian crew members on-board a foreign-flagged

vessel and where no United States citizen is involved. (Docket No.

18 at 1-2). Defendant also takes issue with Pizdrint because

imputing ownership of the Vessel to Carnival Corporation’s United

States shareholders “pierces the corporate veil.” Id. at 4.

      Defendant’s criticism of Pizdrint is colorable, but the Court

need not rule upon it at this time. Motions to dismiss in criminal

cases are not intended to test the sufficiency of the Government’s

evidence.   As   explained    below,     the    Government    may   be    able   to

establish   at   trial     that   this   case   fits   within   the      grant   of

jurisdiction in 18 U.S.C. 7(1).

                             II. APPLICABLE LAW

      A. Standards governing motions to dismiss under Fed. R. Crim.
         P. 12.

      Pursuant to Fed. R. Crim. P. 12(b)(1), “[a] party may raise

by pretrial motion any defense, objection or request that the court

can determine without a trial on the merits.” (Emphasis added)

Moreover,   it   provides    that   “[a]   motion      that   the   court   lacks

jurisdiction may be raised at any time while the case is pending.”

Fed. R. Crim. P. 12(b)(2). However, the power to dismiss an
Criminal No. 20-33 (RAM)                                                           4


indictment pursuant to Fed. Crim. 12(b) is “reserved for extremely

limited circumstances” because it “directly encroaches upon the

fundamental role of the grand jury.” Whitehouse v. United States

District Court, 53 F.3d 1349, 1360 (1st Cir. 1995) (citing Bank of

Nova Scotia v. United States, 487 U.S. 250, 263 (1988)).

      A motion to dismiss must attack the facial validity of the

indictment and not the government’s substantive case. See United

States v. Ngige, 780 F.3d 497, 502 (1st Cir. 2015) (citing United

States v. Stewart, 744 F.3d 17 21 (1st Cir. 2014)). When a

defendant seeks an indictment’s dismissal, “courts take the facts

of the indictment as true, mindful that ‘the question is not

whether   the   government       has     presented      sufficient    evidence    to

support the charge, but solely whether the allegations in the

indictment are sufficient to apprise the defendant of the charged

offense.’”    Ngige,   780      F.3d    at    502    (quoting   United   States   v.

Savarese,    686   F.3d    1,    7     (1st   Cir.    2012)).   “In   general,    an

indictment is adequate if it specifies the elements of the offense

charged, fairly apprises the defendant of the charge against which

he must defend and allows him to contest it without fear of double

jeopardy.” United States v. Savarese, 686 F.3d 1, 7 (1st Cir. 2012)

(citation omitted). The indictment “may use the statutory language

to describe the offense, but it must also be accompanied by such

statement of facts and circumstances as to inform the accused of

the specific offense with which he is charged.” Id. (citing United
Criminal No. 20-33 (RAM)                                                            5


States v. Mojica-Baez, 229 F.3d 292, 309 (1st Cir. 2000)). Most

notably, “the government need not put forth specific evidence to

survive a motion to dismiss.” Ngige, 780 F.3d at 502.

       The courts’ reticence regarding pretrial motions to dismiss

indictments reaches cases where defendants contend subject matter

jurisdiction is lacking. See e.g., United States v. Guerrier, 669

F.3d 1, 4 (1st Cir. 2012) (quoting United States v. Alfonso, 143

F.3d    772,   776-77      (2d   Cir.      1998))(alterations         in   original)

(“[U]nless prosecutors have ‘made what can fairly be described as

a full proffer of the evidence [they] intend[] to present on a

pretrial to satisfy the jurisdictional element of the offense, the

sufficiency of the evidence is not appropriately addressed on a

pretrial motion to dismiss the indictment.’”) With few exceptions,

a district court generally has subject matter jurisdiction over a

federal criminal case “if the indictment charges that the defendant

committed a crime described in a federal criminal statute.” United

States v. González-Mercado, 402 F.3d 294, 300-1 (1st Cir. 2005)

(quotation omitted).

       B. The special maritime jurisdiction of the United States.

       Article I, Section 8, Clause 10 of the Constitution of the

United States empowers Congress to “define and punish Piracies and

Felonies committed in the high seas, and offenses against the laws

of   nations.”   U.S.      Const.   art.    1,   §   8,   cl.   10.   As   noted   by

commentators, “[f]rom the days of the Barbary Pirates, a well-
Criminal No. 20-33 (RAM)                                                   6


established     principle      of    constitutional   law    has   developed

recognizing that the United States may give its federal criminal

statutes an extraterritorial application to reach acts occurring

outside of its territory.” Robert D. Peltz & Lawrence W. Kaye, The

Long Reach of U.S. Law Over Crimes Occurring on the High Seas, 20

U.S.F. Mar. L.J. 199, 202 (2008) (citation omitted).

      Nevertheless,        there    is   a   presumption    against   extra-

territorial application of acts of Congress. See Sale v. Haitian

Crts. Council, Inc., 509 U.S. 155, 188 (1993); United States v.

Nippon Paper Industries Co. Ltd., 109 F.3d 1, 3 (1st Cir. 1997)

(holding that Section 1 of the Sherman Antitrust Act reached

conduct that occurred in Japan and affected the United States

market for thermal fax paper). “In this context, the Supreme Court

has charged inquiring courts with determining whether Congress has

clearly expressed an affirmative desire to apply particular laws

to conduct that occurs beyond the borders of the United States.”

Nippon Paper Industries Co. Ltd., 109 F.3d at 3 (quoting EEOC v.

Arabian Am. Oil Co., 499 U.S. 244, 248 (1991)) (emphasis added).

The United States Supreme Court has therefore held that “[w]hen a

statute    gives   no      clear    indication   of   an    extraterritorial

application, it has none.” Kiobel v. Royal Dutch Petroleum Co.,

569 U.S. 108, 108 (2013) (quoting Morrison v. National Australia

Bank Ltd., 561 U.S. 247, 255 (2010)). Congress has expressed this

affirmative desire in the case at bar.
Criminal No. 20-33 (RAM)                                          7


      Both offenses charged in the indictment, namely aggravated

sexual abuse and abusive sexual contact, prohibit acts in the

“special maritime and territorial jurisdiction” of the United

States. See 18 U.S.C. § 2241(a)(1) and 18 § U.S.C. § 2244(a)(1).

18 U.S.C. § 7 is “the main source for maritime jurisdiction over

crimes occurring on the seas.” Peltz & Kaye, supra, at 207. It

defines the “special maritime and territorial jurisdiction” of the

United States in the relevant part as follows:

      (1) The high seas, any other waters within the admiralty
      and maritime jurisdiction of the United States and out
      of the jurisdiction of any particular State, and any
      vessel belonging in whole or in part to the United States
      or any citizen thereof, or to any corporation created by
      or under the laws of the United States, or of any State,
      Territory, District, or possession thereof, when such
      vessel is within the admiralty and maritime jurisdiction
      of the United States and out of the jurisdiction of any
      particular State.

       (2) Any vessel registered, licensed, or enrolled under
      the laws of the United States, and being on a voyage
      upon the waters of any of the Great Lakes, or any of the
      waters connecting them, or upon the Saint Lawrence River
      where the same constitutes the International Boundary
      Line.

                                ***

       (7) Any place outside the jurisdiction of any nation
      with respect to an offense by or against a national of
      the United States.

       (8) To the extent permitted by international law, any
      foreign vessel during a voyage having a scheduled
      departure from or arrival in the United States with
      respect to an offense committed by or against a national
      of the United States.

18 U.S.C. § 7.
Criminal No. 20-33 (RAM)                                                              8


      Subsections 1 and 2 of 18 U.S.C. § 7 “formed the earliest

bases for asserting jurisdiction, [and] were primarily limited to

traditional    concepts            of   physical    presence     within    the   United

States’ territorial waters or based upon American ownership of the

vessels involved.” Peltz & Kaye, supra, at 208. On the other hand,

subsections     7    and       8    “significantly      expanded     U.S.    Criminal

jurisdiction”       by       including     “crimes    by   and    against     American

citizens occurring on the high seas, when the vessel was sailing

to or from the United States, and to crimes occurring in foreign

territorial waters.” Id.

      C. Exceptions to the jurisdiction of the flag state.

      It is a well-established principle of International Law that

the flag-state’s jurisdiction over the vessel that bears its flag

is presumed. See United States v. Arra, 630 F.2d 836, 840 (1st

Cir. 1980) (“Vessels have the nationality of the nation whose flag

they are entitled to fly” and “are subject to that nation’s

jurisdiction when on the high seas.”); Richard J. Nikas, 2 Benedict

on    Admiralty,         §    112a(4)      (2019)     (hereinafter        “Benedict”).

International Law recognizes five (5) principles whereby a state

can   assert    jurisdiction            over   a   foreign-flagged        vessel.   Id.

§112(2). But, Courts within the United States recognize six (6)

principles of International Law. 1


1 See United States v. Smith, 680 F.2d 255, 257-58 (1st Cir. 1982). Generally,
International Law includes either a territorial principle or an “objective”
territorial principle whereas some courts within the United States divide the
Criminal No. 20-33 (RAM)                                                     9


      These principles are: (1) the territorial principle; (2) the

objective territorial principle; (3) the protective principle; (4)

the passive personality principle; (5) the nationality principle;

and (6) the universal principle. See Guy Manchuk, The Law of the

Flag and Maritime Criminal Jurisdiction: A New Rule to Replace an

Outdated, Inconvenient Doctrine, 31 Tul. L.J. 221, 240 (2007); 1

Thomas    J.   Schoenbaum,     Admiralty     and   Maritime     Law,    §3:12

(hereinafter “Schoenbaum”) (citing Restatement (Third) of Foreign

Relations § 402) (6th Edition, November 2019 update); see also

United States v. Marino-Garcia, 679 F.2d 1373, 1380-1382 (11th

Cir. 1982) (explaining exceptions to the exclusive jurisdiction of

a vessel’s flag state).

            1. The Territorial Principle:

      The territorial principle establishes that a court may have

jurisdiction with respect to all persons or things by reference to

the place where the offense was committed. See Benedict, supra,

§112a(3); United States v. Diekelman, 92 U.S. 520, 525 (1875) (“The

merchant vessels of one country visiting the ports of another […]

subject themselves to the laws which govern the port they visit,

so long as they remain; and this as well in war as in peace.”) In

other words, if an event occurs inside territorial limits over



principle between territorial (subjective) principle and the objective
territorial principle. Id.; see also, Zenith Radio Corp. v. Matsushita Elec.
Indus. Co., 494 F. Supp. 1161, 1179 (E.D. Pa. 1980) (explaining the difference
between a “subjective” and an “objective” interpretation).
Criminal No. 20-33 (RAM)                                                        10


which    courts        have   jurisdiction,    they    may   adjudicate        the

controversy. Even when a vessel is in the territorial waters of a

foreign state, the United States may exercise jurisdiction if the

foreign state consents. See e.g., United States v. Cardales, 168

F.3d 548, 553 (1st Cir. 1999) (holding that jurisdiction was

consistent with the territorial principle because the Venezuelan

government had authorized the United States government to apply

United States law to the persons onboard the vessel in question);

see also United States v. Robinson, 843 F.2d 1, 4 (1st Cir. 1988).

               2. The Objective Territorial Principle:

       Under     the    objective   territorial     principle,    a    state    is

justified in exercising criminal jurisdiction over an offense

which occurs aboard a foreign vessel when the conduct in question

may have a substantial effect within its borders and the exercise

of jurisdiction is not unreasonable. Benedict, supra, at §112b(1).

For example, the Second Circuit in United States v. Yousef held

that    assertion       of    jurisdiction    was   appropriate       under    the

objective territorial principle because the goal of the attack, a

conspiracy to bomb United States’ airlines in Southeast Asia in

1994 and 1995, “was to influence United States foreign policy and

the defendants intended their actions to have an effect […] on and

within the United States.” United States v. Yousef, 327 F.3d 56,

96–97 (2d Cir. 2003). Likewise, the Ninth Circuit has also applied

the objective territorial principle to exercise jurisdiction over
Criminal No. 20-33 (RAM)                                                          11


a defendant. See United States v. Neil 312 F.3d 419 (9th Cir.

2002). In Neil, the Ninth Circuit determined that exercising

jurisdiction was proper by applying the objective territorial and

passive personality principles to a prosecution against a foreign

national for sexual contact with an American minor in Mexican

territorial waters aboard the Carnival Elation, a Panamanian-

flagged     cruise   ship.    See   also,   United    States     v.    Roberts,   1

F.Supp.2d 601 (E.D. La. 1998) (exercising jurisdiction under 18

U.S.C. § 7(8) over a case charging a foreign national with sexual

abuse of an American minor on the high seas aboard the M/V Carnival

Celebration,     a    Liberian-flagged       vessel      owned        by   Carnival

Corporation and relying on the objective territorial and passive

personality principles). Lastly, this principle, sometimes called

the “effects” principle, derives from the territorial principle of

jurisdiction and is “different from the latter only in its emphasis

on the effect, rather than the initiation, of a crime as the key

event relating to the territory.” Benedict, supra, §112b(1).

             3. The Protective Principle:

      The    protective      principle   states   that    courts       may   assert

jurisdiction over an issue if a national interest is at stake.

Benedict, supra, at §112b(1). Moreover, assertion of jurisdiction

under the protective principle “does not require any element of

the crime to have occurred in the asserting jurisdiction,” rather

“[a]ll the elements of the crime could be situated in a foreign
Criminal No. 20-33 (RAM)                                                                12


country.”    Id.    (emphasis         in    original).     Under    the     protective

principle, jurisdiction may be asserted over foreigners for acts

committed    outside       the       United   States     when    they     affect     “the

territorial integrity, security or political independence of the

United States.” United States v. Vasquez-Velasco, 15 F.3d 833, 840

(9th Cir. 1994); see also Marino-Garcia, 679 F.2d at 1381 (“[T]he

protective principle allows nations to assert jurisdiction over

foreign vessels in the high seas that threaten their security or

governmental functions”). Notably, some Circuit Courts of Appeals

have held that “[the] protective principle does not require that

there be proof of an actual or intended effect inside the United

States.” United States v. Saac, 632 F.3d 1203, 1211 (11th Cir.

2011) (quoting United States v. Gonzalez, 776 F.2d 931, 938 (11th

Cir.   1985)).     Lastly,       a    state   (meaning    a     nation)    can     assert

jurisdiction     under     this       principle   to   punish      conduct       that   is

“generally recognized as a crime under the law of states that have

reasonably    developed      legal         systems.”   Restatement        (Second)      of

Foreign Relations § 33(1).

            4. The Passive Personality Principle:

       The passive personality principle states that jurisdiction

may be asserted based on the nationality of the person that

suffered the offense. Benedict, supra, at §112b(5); see also Neil,

312 F.3d at 422; Roberts, 1 F.Supp.2d at 607. Moreover, said

principle stands for the proposition “that a state may apply law
Criminal No. 20-33 (RAM)                                                     13


– particularly criminal law – to an act committed outside its

territory by a person not its national where the victim of the act

was its national.” Restatement (Third) of Foreign Relations, §402

(October 2019 update). This means that “[j]urisdiction may be

obtained under the passive personality principle over persons or

vessels that injure the citizens of another country.” Peltz & Kaye,

supra,   at    203   (quoting    Marino-Garcia,   679    F.2d   at   1380-81).

Therefore, jurisdiction under the passive personality principle is

applicable “at least where the state has a particularly strong

interest in the crime.” United States v. Yunis, 924 F.2d 1086,

1091 (D.C. Cir. 1991); see also, United States v. Benitez, 741

F.2d 1312, 1316 (11th Cir. 1984), cert. denied, 471 U.S. 1137

(1985) (holding that passive personality principle could be used

to prosecute a Colombian national convicted of shooting a United

States’ drug enforcement agent in Colombia).

              5. The Nationality Principle:

      The nationality principle establishes that courts may have

jurisdiction      over     extraterritorial   maritime    events     when   the

individual that commits the offense is a national of the State to

which the courts belong. Benedict, supra, at §112b(2). Further, as

held by the Second Circuit, “[t]he nationality principle, which

permits a nation to extend its legislative jurisdiction – or

‘jurisdiction to prescribe’ – to cover the conduct of its nationals

abroad, is among the most firmly established bases for jurisdiction
Criminal No. 20-33 (RAM)                                                            14


recognized by international law.” United States v. Weingarten, 632

F.3d 60, 67 (2nd Cir. 2011). Traditionally, the United States has

primarily      relied     on    the   nationality      and      the    territoriality

principles to determine whether jurisdiction exists. See United

States v. Pizzarusso, 388 F.2d 8, 10 (2nd Cir. 1968); Benedict,

supra, at §112b(2). Thus, under this principle, “a country may

supervise and regulate the acts of its citizens both within and

without its territory.” United States v. Lawrence, 727 F.3d 386,

394 (5th Cir. 2013).

              6. The Universal Principle:

      Lastly, the universal principle “allows a state to assert

jurisdiction        and   prosecute       a     universally      condemned   crime.”

Manchuk, supra at 243; Vasquez-Velasco, 15 F.3d at 841 (upholding

extraterritorial application of 18 U.S.C. § 1959 “[b]ecause drug

smuggling is a universally condemned offense, [and] no conflict is

likely   to    be    created     by   extraterritorial          regulation   of   drug

traffickers.”). Pursuant to the universal principle, states may

prosecute     “‘certain        offenses       recognized   by    the    community   of

nations as of universal concern, such as piracy, slave trade,

attacks on or hijacking a certain aircraft, genocide, war crimes,

and perhaps certain acts of terrorism,’ even absent any special

connection between the state and the offense.” Yunis, 924 F.2d at

1091 (quoting Restatement (Third) of Foreign Relations Law § 404

(October 2019 update)). A leading treatise on admiralty cautions
Criminal No. 20-33 (RAM)                                                  15


that although the scope of the universal principle has expanded

since World War II, the principle is still limited to offenses

condemned     at     a     universal    level   and   suppressed     through

international      cooperation     under    international   agreements   and

resolutions of international organizations. See Benedict, §112(4).

                                  II.   DISCUSSION

      In response to Defendant’s Motion to Dismiss, the Government

invoked 18 U.S.C. § 7(1) and argued the Vessel is owned in part by

citizens    of     the   United    States   because   shares   in   Carnival

Corporation’s stock are sold in the New York Stock Exchange and

presumably purchased by United States investors. (Docket No. 21 at

4). The Government relies on the Middle District of Florida’s

Opinion in United States v. Pizdrint, 983 F. Supp. 1110 (M.D. Fla.

1997). In Pizdrint, the Middle District of Florida exercised

jurisdiction under 18 U.S.C. §§ 7(1) over the prosecution of a

permanent resident alien for assaulting his wife (also a permanent

resident alien) and assaulting a naturalized citizen aboard a

Liberian-flagged cruise ship while the vessel was one hundred (100)

miles west of Tampa, Florida. Id. at 1111. The cruise ship, as in

the case at bar, was owned by Carnival Corporation. Id. The

government in Pizdrint likewise contended that the cruise ship was

a vessel owned in part by citizens of the United States because

shares of stock in Carnival Corporation trade in the New York Stock
Criminal No. 20-33 (RAM)                                                  16


Exchange. Id. The Middle District of Florida agreed and found it

had jurisdiction under 18 U.S.C. § 7(1). Id. at 1113.

      As noted earlier, Defendant in the present case takes issue

with Pizdrint because imputing ownership of the Vessel to United

States   investors    in   Carnival   Corporation    shares   “pierces   the

corporate veil.” (Docket No. 18 at 1-2). Although underdeveloped,

Defendant’s argument is certainly colorable because “[a] basic

tenet of American corporate law is that the corporation and its

shareholders are distinct entities.” Dole Food Corporation v.

Patrickson,     538   U.S.    468,    474   (2003)    (emphasis    added).

Accordingly, owners in shares of stock in a corporation do not own

the assets of the corporation, as explained by the Supreme Court

in Dole Food Corporation:

      An individual shareholder, by virtue of his ownership of
      shares, does not own the corporation’s assets and, as a
      result, does not own subsidiary corporations in which
      the corporation holds an interest. See 1 W. Fletcher,
      Cyclopedia of the Law of Private Corporations § 31 (rev.
      ed.1999). A corporate parent which owns the shares of a
      subsidiary does not, for that reason alone, own or have
      legal title to the assets of the subsidiary; and, it
      follows with even greater force, the parent does not own
      or have legal title to the subsidiaries of the
      subsidiary. See id., § 31, at 514 (“The properties of
      two   corporations  are   distinct,   though  the   same
      shareholders own or control both. A holding corporation
      does not own the subsidiary’s property”).

Id. at 475 (emphasis added). But the Court need not definitively

rule upon Mr. Lidinilah’s criticism of Pizdrint at this time for

the reasons set below. As previously stated, motions to dismiss in
Criminal No. 20-33 (RAM)                                                   17


criminal cases are not intended to test the sufficiency of the

government’s evidence. The Government in the case at bar may be

able to establish at trial that this case fits the grant of

jurisdiction in 18 U.S.C. § 7(1) by ways which would obviate the

need for the Court to follow or discard Pizdrint. This because 18

U.S.C. § 7, “extends federal criminal jurisdiction to crimes, like

assault, that states traditionally regulate, when the crimes occur

in a federal enclave” such as “the high seas and water within this

Country’s admiralty and maritime jurisdiction.” United States v.

Passaro, 577 F.3d 207, 212 (4th Cir. 2009) (citing 18 U.S.C. §

7(1)). Therefore, the statute, 18 U.S.C. § 7, “makes the site of

the offense an element of the crime.” Id. (citations omitted)

(emphasis in original).

      Based on the plain text of the statute, jurisdiction under 18

U.S.C. § 7(1) can also lie if the offenses were committed while

the   Vessel-even    if    foreign-flagged-was   on    the   “high     seas.”

Jurisdiction under 18 U.S.C. § 7(1) would also exist if the Vessel

is owned in whole or in part by citizens of the United States or

owned by a corporation created under the laws of a State of the

United States. See Benedict, §112a(4) (citing United States v.

Keller,   451    F.Supp.    631   (D.P.R.   1978))    (“There   have    been

controversies over the provision in special maritime jurisdiction

granting statute which allows the United States jurisdiction over

ships partially owned by United states citizens. But case law has
Criminal No. 20-33 (RAM)                                                   18


upheld that provision.”). Thus, according to a leading admiralty

law treatise:

      The statute specifically mentions vessels belonging in
      whole or in part to the United States, or to any
      corporation chartered under the laws of the United
      States,    but   the   operative    language    extending
      jurisdiction to all crimes committed on the high seas
      and any other water outside the jurisdiction of any state
      would cover crimes aboard foreign vessels as well.

Schoenbaum, supra, footnote 12 (emphasis added). Thus, there are

grounds to believe these alternate bases of jurisdiction could be

available here depending on the evidence at trial.

      For example, the Government might be able to establish at

trial that the Vessel is owned by “a corporation created by or

under the laws of the United States, or of any State, Territory,

District, or possession thereof.” 18 U.S.C. 7(1). The Vessel is

reportedly registered to Carnival Corporation. (Docket 1-1 ¶ 15).

The Court takes judicial notice of Carnival Corporation’s 2019 10-

K Annual Statement which states that Carnival Corporation is a

corporation incorporated under the laws of the Republic of Panama

with principal executive offices in Miami, Florida. 2 See Fed. R.

Evid. 201. But, a corporation may be incorporated in more than one

jurisdiction. See Panalpina Welttransport GMBH v. Geosource, Inc.,

764 F.2d 352, 354 (5th Cir. 1985) (holding that a corporation can

become a citizen of multiple places for purposes of diversity


2    See    Carnival     Corporation,    SEC     Form    10-K     (FY   2019)
https://www.carnivalcorp.com/static-files/ddd975ba-cef0-43fe-9bf9-
bb4c376ed914 (last visited on April 2, 2020).
Criminal No. 20-33 (RAM)                                                            19


jurisdiction    when       it     has    several     places   of   incorporation,

principal place of business or under the alter ego or consolidation

doctrines). Incorporation is the “process of forming or creating

a   corporation.” 3       Here,    according    to    Securities    and    Exchange

Commission records, Carnival Corporation is also incorporated in

Delaware. 4

      Thus, at trial the Government might be able to establish

jurisdiction under 18 U.S.C. § 7(1) if it presents competent

evidence showing the owner of the M/V Carnival Fascination is

incorporated    in    a    State    of   the   United    States,   even    if     also

incorporated in a foreign jurisdiction. Cf. Jerguson v. Blue Dot

Inv., Inc., 659 F.2d 31, 35 (5th Cir. 1981) (holding that there

was no diversity jurisdiction between a Florida plaintiff and a

Panamanian company whose only principal place of business was in

Florida.).

      The Government might also be able to establish at trial that

the Vessel was on the high seas at the time the alleged offenses

were committed. This fact alone would be sufficient to establish

jurisdiction under the first clause of 18 U.S.C. § 7(1) which

provides that the “special maritime and territorial jurisdiction

of the United Sates” includes “the high seas” which are “any other


3 See Incorporation, https://thelawdictionary.org/incorporation/          (2ed.   last
visited on April 2, 2020).

4 See Carnival Corporation, Securities and Exchange Commission Central Index
Key, https://sec.report/CIK/0000815097 (last visited on April 2, 2020).
Criminal No. 20-33 (RAM)                                                       20


water within the admiralty and maritime jurisdiction of the United

states and out of the jurisdiction of any particular State.” The

high seas also include all waters beyond the territorial seas of

the United States and beyond the territorial seas of any nation.

See United States v. Louisiana, 394 U.S. 11, 22 (1969); Thompson

v. United States, 608 Fed. Appx. 726, 728 (11th Cir. 2015); United

States v. Beyle, 782 F.3d 159, 166 (4th Cir. 2015); United States

v. Postal, 589 F.2d 862, 868 (5th Cir. 1982).

      According    to   the   affidavit   in   support   of    the   criminal

complaint in this case, the M/V Carnival Fascination was twenty-

three (23) nautical miles west off Dominica at the time of the

alleged assault. (Docket 1-1 ¶ 14). Both the United States and

Dominica claim territorial seas of twelve (12) nautical miles from

their shores. See 33 C.F.R. § 2.22(a)(1)(ii), (iii), (iv) (applying

a United States territorial sea of twelve (12) nautical miles for

determining United States criminal jurisdiction and the special

maritime    and   territorial    jurisdiction,     and   for   interpreting

international law); Proclamation No. 5928, 54 Fed. Reg. 777 (Dec.

27, 1988) (extending the U.S. territorial sea to twelve nautical

miles “in accordance with international law”); Proclamation No.

7219, 64 Fed. Reg. 48701 (Aug. 2, 1999) (extending the contiguous

zone of the United States to twenty-four (24) nautical miles). 5



5 See also, Dominica, CIA World Fact Book, https://www.cia.gov/library/
publications/the-worldfactbook/geos/do.html (last visited on April 2, 2020).
Criminal No. 20-33 (RAM)                                               21


Moreover, consistent with the United Nations Convention on the Law

of the Sea, it is “the policy of the United States not to respect

claims that a territorial sea extends beyond twelve nautical

miles.” Beyle, 782 F.3d 1 at 168.

      The assertion of jurisdiction may very well comport with

international    law   under   the   objective   territorial   principle.

Under this principle, a state may exercise criminal jurisdiction

over an offense that took place in a foreign vessel when such

conduct may have a substantial effect within the United States and

exercising     jurisdiction    is    not   deemed    unreasonable.    See

Schoenbaum, supra, § 3:12. When determining what conduct may have

an effect in the United States, courts consider the nexus of the

foreign vessel with the United States. See Marino-García, 679 F.2d

at 1380 (“Jurisdiction will lie where a nexus exists between the

foreign vessel and nation seeking to assert jurisdiction”).

      Here, the Vessel seems to have a significant nexus with the

United States. First, as stated above, Carnival Cruises has its

principal executive offices in Miami, Florida. (Docket No. 21 at

3). Second, according to the Government, the Carnival Fascination

sailed from, and returned to, Puerto Rico. Id. at 2.

      Mr. Lidinilah’s actions also seem to have had a substantial

effect in the United States. Carnival’s Security Team reported the

incident to the FBI, who subsequently investigated the incident.

(Docket 1-1 ¶¶ 12-13). Likewise, Defendant was first arrested in
Criminal No. 20-33 (RAM)                                                  22


the District of Puerto Rico pursuant to an Arrest Warrant issued

on December 29, 2019. (Docket No. 2). Cf. United States v. Liang,

224 F.3d 1057, 1061 (9th Cir. 2000) (holding that while a criminal

act which begins on the high seas falls under the jurisdiction of

18 U.S.C. §3238 as “begun or committed upon the high seas,” there

was still a lack of venue because the defendant was not first

arrested in Northern Mariana Islands nor was he “first brought” to

Northern Mariana Islands while already under custody because he

had already been intercepted in Guam). Moreover, it has not been

brought to the court’s attention that some other Country - be it

the Bahamas or Indonesia - has shown an interest in prosecuting

Mr. Lidinilah. See Roberts, 1 F. Supp. 2d at 608 (reiterating that

no foreign nation had sought to prosecute the defendant as part of

its analysis under the objective territorial principle).

      Lastly, Defendant does not point to a treaty which conflicts

with the jurisdiction conferred under 18 U.S.C. §7(1) and which

the United States must conform to in accordance with international

obligations. See e.g., Sale, 509 U.S. at 169 (holding that the

Refugee Act of 1980 was intended to conform United States law to

the United Nations Convention Relating to the Status of Refugees.);

United   States   v.   Clark,   266   F.   Supp.   3d   573,   585   (D.P.R.

2017)(describing how U.N. Drug Convention’s Articles 3, 4, and 17

require the United States to “co-operate to the fullest extent
Criminal No. 20-33 (RAM)                                                  23


possible   to   suppress   illicit   traffic   [of   drugs]   by   sea,   in

conformity with the international law of the sea.”)

                             III. CONCLUSION

      For the reasons set forth herein, Defendant’s Motion to

Dismiss for Lack of Jurisdiction (Docket No. 18) is hereby DENIED.

Defendant may renew this motion at trial.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, April 3, 2020.

                                 s/Raúl M. Arias-Marxuach_________
                                 RAÚL M. ARIAS-MARXUACH
                                 UNITED STATES DISTRICT JUDGE
